14 F.3d 598NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff--Appellee,v.Clyde Michael MORGAN, Defendant--Appellant.
No. 92-7266.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1993.Decided Jan. 4, 1994.

Clyde Michael Morgan, appellant pro se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and LUTTIG, Circuit Judges.

PER CURIAM

1
Clyde Michael Morgan appeals from the district court's order denying his motion for relief from payment of an order of restitution entered in 1984.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Therefore, we affirm on the reasoning of the district court.  United States v. Morgan, No. CR-84-132-A (W.D.N.C. Dec. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.


3
Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  Woodrow Wilson Jones, Senior District Judge.  (CR-84-132-A)